Citation Nr: 0003619	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-33 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left 
temporomandibular joint (TMJ) syndrome.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from September 1976 to June 
1996.

The veteran filed a claim in February 1997 for service 
connection for disabilities to include TMJ syndrome and a 
chronic left ankle disability.  This appeal arises from the 
July 1997 rating decision from the Los Angeles, California 
Regional Office (RO) that denied the veteran's claim for 
service connection for TMJ syndrome and denied service 
connection for a left ankle disability.  A Notice of 
Disagreement was filed in August 1997 and a Statement of the 
Case was issued in September 1997.  A substantive appeal was 
filed in October 1997 with a request for a local hearing. 

On July 21, 1999, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).


FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that he currently suffers from left TMJ syndrome; the claim 
is not plausible.  

2.  The veteran has presented no competent evidence to show 
that he has a chronic left ankle disability; the claim is not 
plausible.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
TMJ syndrome is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a left 
ankle disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in February 1975, no 
history of ear, nose, or throat trouble or bone, joint, or 
other deformity was reported.  On examination, the veteran's 
head, face, neck, scalp, ears and lower extremities were 
clinically evaluated as normal.  On the examination of the 
mouth and throat, it was noted that the veteran's tonsils 
were enucleated. 

On a service indefinite reserve status examination in 
November 1979, the veteran's head, face, neck, scalp, mouth, 
throat, ear and lower extremities were clinically evaluated 
as normal.

On a periodic examination in April 1983, the veteran's head, 
face, neck, scalp, mouth, throat, ear and lower extremities 
were clinically evaluated as normal.

In October 1987, the veteran was seen with complaints of 
severe pain of the left ear that radiated to the jaw.  He had 
the problem in the past.  The assessment included external 
otitis; the local tenderness was thought to possibly 
represent early cellulitis.

In October 1988, the veteran was seen with complaints of 
severe pain of the left ear.  On examination, the left ear 
and the left side of the face were tender and painful to 
digital palpation.  The assessment included trigeminal 
neuralgia or facial neuralgia of undetermined origin.  The 
veteran was referred to neurology.  

On a neurology record from the same day in October 1988, the 
veteran was seen with a long history of left sided ear pain.  
The veteran stated that the nature of the pain had been the 
same for the past ten years.  The pain occurred spontaneously 
but was exacerbated by touching the affected area.  The pain 
radiated out of the ear into the jaw and neck.  The veteran 
was having episodes of this pain once to twice a year and now 
the episodes occurred every two months or so.  On 
examination, no tenderness was noted in the ear or structural 
abnormalities.  The impression was that the veteran's 
complaints were very atypical for cranial neuralgia or 
headache variant.  The fact that it had been experienced for 
over ten years probably indicated that it was benign.  

A few days later in October 1988, the veteran was seen with 
complaints of episodic left ear pain.  He stated he had it 
since entering the service.  The pain started in the ear and 
radiated to the jaw.  On examination, the TMJ was tender to 
palpation on the left.  The assessment included TMJ pain.  

On a periodic non flying examination in November 1988, the 
veteran's head, face, neck, scalp, ears and lower extremities 
were clinically evaluated as normal.  On the examination of 
the mouth and throat, it was noted that the veteran's tonsils 
were enucleated.  It was noted that the veteran had a history 
of left ear pain for the past 10 years, possibly due to TMJ.  

A dental record from December 1988 shows that the veteran was 
seen with complaints of pain in the ear that radiated down 
the jaw for a 10 year duration.  The symptoms occurred once 
every one, two, or three months.  On examination, the left 
TMJ and masticatory muscles were palpably tender.  The 
assessment was joint capsulitis, likely left internal 
derangement; and masticatory myalgia.  

In March 1996, the veteran was seen with complaints of left 
ankle pain for one year when using the treadmill and when 
descending stairs.  The pain was of the lateral left ankle, 
deep inside.  There was no history of trauma to the ankle.  
On x-ray, no fracture was noted.  The assessment included 
left ankle pain, chronic.

In February 1997, the veteran filed a claim for service 
connection for disabilities to include TMJ syndrome and 
chronic left ankle disability.

On a VA examination in April 1997, the veteran complained of 
TMJ syndrome and pain of the left ankle.  The examination of 
the veteran's head, face, and neck, it was noted that the 
veteran had no headaches or dizziness.  The examination of 
the nose, sinuses, mouth and throat noted chronic rhinitis 
and history of sinus infection.  On examination of the ears, 
partial hearing loss was noted.  The x-rays of the left ankle 
were unremarkable.  The diagnoses included arthralgia of the 
left ankle.  

By rating action of July 1997, service connection for TMJ 
syndrome and a left ankle disability was denied.  The current 
appeal to the Board arises from this denial.

At the July 1999 Board hearing, the veteran testified that he 
had problems with his jaw starting in the early 1980s.  
Currently, he would get pain in the left side of the jaw and 
it radiated to his ear.  There was periodic swelling.  He 
would hear clicking, popping and grinding.  The problem had 
gotten worse.  The veteran denied seeking treatment 
postservice for this condition.  He was informed by the 
undersigned of the requirements for a well-grounded claim and 
given 60 days to submit evidence that he currently had TMJ 
which had its onset in service.  As to his ankle, the veteran 
testified that he had pain of the ankle in service and the 
same type of pain currently.  He was advised of the need to 
submit medical evidence that he had a current disability of 
the ankle which had its onset in service and was again 
permitted 60 days to obtain this evidence.  The veteran's 
representative requested the RO to grant an additional two 
weeks of time to obtain the evidence requested at the 
hearing.  The time period was extended two weeks.  No 
evidence in support of his claim was received from the 
veteran. 


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

A.  TMJ syndrome

The veteran is claiming that he currently has TMJ syndrome 
that was incurred during service.  The service medical 
records show the veteran complained of left ear pain that 
radiated to the jaw and neck.  A definitive diagnosis 
regarding this complaint was not made.

The April 1997 VA examination is negative for any diagnosis 
of TMJ syndrome.  The veteran has denied seeking treatment 
for this disability postservice.  He has also not submitted 
any medical evidence of the presence of a chronic TMJ 
dysfunction which is related to the complaints in service, 
despite being requested to do so.  As there is no current 
medical evidence to establish the presence of the TMJ 
syndrome claimed on appeal, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The only evidence that 
would support the veteran's claim is found in his statements 
and testimony; however, lay evidence is inadequate to 
establish a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran having failed to present 
evidence of a plausible claim for entitlement to service 
connection for TMJ syndrome, that claim must be denied.  The 
veteran is advised that should medical evidence become 
available of the presence of chronic TMJ dysfunction which a 
medical provider attributes to military service, he should 
submit such evidence to the RO with a request that his claim 
be reopened.

While the representative has argued that the VA has a duty to 
assist claimants whose claims are not well grounded, this 
proposition has been rejected by the United States Court of 
Appeals for Veterans Claims.  On July 14, 1999, the Court 
affirmed a September 6, 1996 Board decision which denied 
claims for service connection for several disabilities as not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  In 
that case, the Court addressed and rejected the appellant's 
argument on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA had taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well-grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a well-
grounded claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998), the Court 
held that the Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim until such 
a claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

The undersigned notes that a report of a VA examination was 
associated with the veteran's file subsequent to the last 
Statement of the Case; however, as the evidence is not 
related to the disabilities claimed on appeal, a Supplemental 
Statement of the Case is not warranted.  

B.  Left ankle

The veteran is claiming that he currently has a left ankle 
disability that was incurred during service.  The service 
medical records show the veteran was treated for left ankle 
pain.  

The April 1997 VA examination includes a diagnosis of 
arthralgia of the left ankle.  Arthralgia is defined as 
severe pain in a joint.  Stedman's Medical Dictionary 149 
(26th ed. 1995).

While it is well established that pain often warrants 
separate and even additional consideration during the course 
of rating a disability, see, e.g., 38 C.F.R. §§ 4.40, 4.45, 
and 4.56, the Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
No. 97-1948 (U.S. Vet. App. Dec. 29, 1999).

As there is no current medical evidence to establish the 
presence of a left ankle disability for which service 
connection can be granted, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The only evidence that 
would support the veteran's claim is found in his statements 
and testimony; however, lay evidence is inadequate to 
establish a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran having failed to present 
evidence of a plausible claim for entitlement to service 
connection for a left ankle disability, that claim must be 
denied.

While the representative has argued that the VA has a duty to 
assist claimants whose claims are not well grounded, this 
proposition has been rejected by the United States Court of 
Appeals for Veterans Claims.  On July 14, 1999, the Court 
affirmed a September 6, 1996 Board decision which denied 
claims for service connection for several disabilities as not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  In 
that case, the Court addressed and rejected the appellant's 
argument on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA had taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well-grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a well-
grounded claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998), the Court 
held that the Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim until such 
a claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

The undersigned notes that a report of a VA examination was 
associated with the veteran's file subsequent to the last 
Statement of the Case; however, as the evidence is not 
related to the disabilities claimed on appeal, a Supplemental 
Statement of the Case is not warranted.

Finally, the veteran is advised that he may request that his 
claim be reopened if he obtains medical evidence showing that 
he has a current disability of the left ankle which had its 
onset in service.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for TMJ syndrome is denied.



As a well grounded claim has not been presented, entitlement 
to service connection for a left ankle disability is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

